Case 2:19-mc-00019-JES-MRM Document 2-2 Filed 12/11/19 Page 1 of 2 PagelD 82

 

EXHIBIT 2

 

 

 

 
Date:

City and state:

 

at feity and state)

AO 442 (Rev. 11/11) Arrest Warrant

Case 2:19-mc-00019-JES-MRM Document 2-2 Filed 12/11/19 Page 2 of 2 PagelD 83

 

UNITED STATES DISTRICT COURT
for the

Middle District of Florida
United States of America

 

Vv. ) 2 po
) Case No. 28:19-cr-150-FtM-389PM
ALEX JARED ZWIEFELHOFER and ) Oo s Tc =0
CRAIG AUSTIN LANG ) am fA Wt
Oo co
) 2 « oO
) AD on PO
ade Zo a <
Defendant a O = Pp m
= >
ARREST WARRANT ” S 2 i
o ©2
To: Any authorized law enforcement officer g

fname of person to be arrested)

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
CRAIG AUSTIN LANG

who is accused of an offense or violation based on the following document filed with the court:
1 Indictment

 

w Superseding Indictment ©) Information
© Probation Violation Petition

O Superseding Information
© Supervised Release Violation Petition

O Complaint
This offense is briefly described as follows:

Q Violation Notice 0 Order of the Court
Ct. 1- 18 U.S.C. § 1951(a) - Conspiracy to Interfere with Commerce b

y Violence; Ct. 2 - 18 U.S.C. § 1951(a) -
Interference with Commerce by Robbery; Ct. 3- 18 U.S.C. §§ 924(c){1)(A)(iii)

Crime of Violence; Ct 4. - 18 U.S.C. §§ 924(c)(1)(A)(iii), (j) - Use and Dischar.

Crime of Violence which resulted in the Death of a Person; Ct. 5 - 18 U.S.C.

, (0) - Conspiracy to Use a Firearm During a
Maim Persons in a Foreign Country;

ge of a Firearm During and in Relation to a
§ 956(a)(1) - Conspiracy to Kill, Kidnap, or
Ct. 6 - 18 U.S.C. § 960 - Violation of the Neutrality Act.

12/04/2019

 
 

oy nf | .
Did  deggre

‘ssuing officér S signature

Fort Myers, Florida

  

Elizabeth Waren, U.S. District Clerk
“op ifvesbigag iy.

can eg as ivteg name and title
Dot ttl AAPA

  

This warrant was received on (dat

 

 

Date:

 

 

a ig
oy Waa
ha ERRAND N EAT
as ft

/ Arresting officer's signature

Printed name and title

 

 
